                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DMSION
                                No. 5:13-CR-261-D



UNITED STATES OF AMERICA,                  )
                                           )
                 v.                        )              ORDER
                                           )
ROBERT MACK RICHARDSON,                    )
                                           )
                           Defendant.      )


       Robert Mack Richardson ("Richardson" or "defendant'') moved reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2), U.S.S.G. § lBl.10, and Amendment 782. See [D.E. 69]. On

November 2, 2018, Mitchell was released from the Bureau ofPrisons. See Find an Inmate, Federal

Bureau of Prisons, https://www.bop.gov/inmateloc/ (search name field for "Robert Mack

Richardson") (last visited August 27, 2021). In light of defendant's release, the motion for a
                              /



reduction of sentence [D.E. 69] is DISMISSED AS MOOT.

       SO ORDERED. This .Ji day of August, 2021.




                                                      J     sc.DEVERm
                                                      United States District Judge




           Case 5:13-cr-00261-D Document 94 Filed 08/31/21 Page 1 of 1
